—Judgment, Supreme Court, New York County (Bernard Jackson, J., at plea; Clifford Scott, J., at sentence), rendered July 22, 1991, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant’s failure to challenge the constitutionality of a prior 1975 violent felony conviction at the time of his 1982 second violent felony offender hearing constitutes a waiver of his right to challenge the 1975 conviction at this time, even if the 1982 sentencing court did not inform defendant of his right to challenge the 1975 conviction (CPL 400.15 [7] [b]; People v Froats, 163 AD2d 906, lv denied 76 NY2d 940; People v Hurtado, 160 AD2d 654, 655, lv denied 76 NY2d 789). Concur — Murphy, P. J., Kupferman, Asch, Williams and Tom, JJ.